Exhibit 10.1

 

***** PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE
OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“*****”), AND THE OMITTED TEXT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

MULTIPLE YEAR CONTRACT
FOR THE
PURCHASE AND SALE OF FERTILIZER

 

THIS AGREEMENT is made and entered into as of this 1st day of July, 2008 by and
between CF INDUSTRIES, INC., a Delaware corporation, having its principal place
of business at 4 Parkway North (Suite 400), Deerfield, Illinois 60015-2590
(hereinafter referred to as “Supplier”) and GROWMARK, INC., a Delaware
corporation, having its principal place of business at 1701 Towanda Avenue,
Bloomington, Illinois (hereinafter referred to as “Customer”).

 

W I T N E S S E T H:

 

WHEREAS, Supplier is engaged in selling ammonia, UAN solution (as 28%
equivalent), urea, DAP and MAP (“Product”);

 

WHEREAS, Customer desires to purchase, and Supplier desires to sell, Product in
accordance with the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained Customer and Supplier hereby agree as follows:

 

1.             Purchase and Sale Commitment.

 

(a)           Customer shall purchase and Supplier shall sell the Requirement
Volume of Product set forth below during the initial Contract Year (as
hereinafter defined) of this Agreement:

 

Product

 

Requirement Volume

 

Sales Target Volume

 

 

 

 

 

Ammonia

 

***** S.T.

 

***** S.T.

UAN Solution (as 28% equivalent)

 

***** S.T.

 

***** S.T.

Urea

 

***** S.T.

 

***** S.T.

DAP/MAP

 

***** S.T.

 

***** S.T.

 

--------------------------------------------------------------------------------


 

The Requirement Volume for each subsequent Contract Year shall be set forth in a
notice from Customer to Supplier delivered on or before May 15 preceding a
Contract Year and, for each Product, shall be not less than sixty-five percent
(65%) of the Sales Target Volume for such Product as of May 15 of the current
Contract Year nor more than one-hundred percent (100%) of the Sales Target
Volume for such Product for such subsequent Contract Year.

 

(b)           Customer also intends, but shall not be obligated, to purchase and
Supplier also intends, but shall not be obligated, to sell for each Product an
additional volume (the “Additional Volume”) equal to the Sales Target Volume
less the Requirement Volume.  The Sales Target Volume for the initial Contract
Year is set forth in Section 1(a) of this Agreement.  The Sales Target Volume
for each Product for each subsequent Contract Year shall be set by mutual
agreement of the parties on or before the first day of May preceding a Contract
Year and, in the absence of such mutual agreement on or before the first day of
May, shall be set by Supplier for each Product in a notice to Customer and shall
be not more than one hundred five percent (105%) of the Sales Target Volume for
such Product set at the beginning of the preceding Contract Year (i.e.,
unadjusted by any change pursuant to Section 1(c), Section 1(d), Section 1(f),
Section 1(g) or Section 15(c) of this Agreement).

 

(c)           In the event Customer receives a bona fide offer from a third
party during any Contract Year, which offer (i) provides for the sale of Product
to Customer, (ii) Customer desires to accept and (iii) may impact Customer’s
ability or willingness to purchase the Sales Target Volume, Customer shall
notify Supplier (the “Third Party Purchase Notice”) of the volume of Product it
intends to purchase, the terms and conditions of such purchase and the date and
time by which Supplier must respond to such Third Party Purchase Notice. 
Supplier shall have until the time and date set forth in such Third Party
Purchase Notice to agree to sell the specified volume of Product to Customer on
the terms and conditions set forth in the Third Party Purchase Notice.  If
Supplier fails to respond to the Third Party Purchase Notice within the time
specified, or if Supplier declines to sell the specified volume of Product to
Customer, Customer may purchase the specified volume of Product from such third
party on the terms and conditions set forth in the Third Party Purchase Notice
and the Sales Target Volume shall be reduced by an amount equal to the volume of
Product so purchased by Customer (provided, however, that the Sales Target
Volume shall not be reduced below the Requirement Volume).

 

(d)           In the event Supplier receives a bona fide offer from a third
party during any Contract Year, which offer (i) provides for the purchase of
Product from Supplier, (ii) Supplier desires to accept and (iii) may impact
Supplier’s ability or willingness to supply the Sales Target Volume, Supplier
shall notify Customer (the “Third Party Sale Notice”) of the volume of Product
it intends to sell, the terms and conditions of such sale and the date and time
by which Customer must respond to such Third Party Sale Notice.  Customer shall
have until the time and date set forth in such Third Party Sale Notice to agree
to purchase the specified volume of Product from Supplier on the terms and
conditions set forth in the Third Party Sale Notice.  If Customer fails to
respond to the Third Party Sale Notice within the time specified, or if Customer
declines to purchase the specified volume of Product from Supplier, Supplier
shall be free to sell the specified volume of Product to such third party on the
terms and conditions set forth in the Third Party Sale Notice and the Sales
Target Volume shall be reduced by an amount equal to the volume of Product so
sold by Supplier (provided, however, that the Sales Target Volume shall not be
reduced below the Requirement Volume).

 

2

--------------------------------------------------------------------------------


 

(e)           Notwithstanding the provision of Section 17(b) of this Agreement,
the Third Party Purchase Notice and the Third Party Sale Notice shall be
delivered to the following individuals:

 

Supplier

 

Customer

 

 

 

Sales Manager and Product Sales Manager

 

Market Manager, Plant Food

 

The Third Party Purchase Notice and the Third Party Sale Notice, again
notwithstanding the provisions of Section 17(b) of this Agreement, may be sent
by email provided the sender has been notified of the recipient’s email address.

 

(f)            Without limiting Supplier’s obligations under Section 1(d) of
this Agreement, in the event that, at any time during a Contract Year, Supplier
reduces the volume of Product available for sale and such action may impact
Supplier’s ability to supply the Sales Target Volume, Supplier may reduce the
Sales Target Volume for such Contract Year (but not below the Requirement
Volume) by delivering notice to Customer advising Customer of such reduction in
the Sales Target Volume.

 

(g)           Supplier shall not be obligated to accept any order for Product
if, at the time Customer orders such Product, the cumulative volume of such
Product ordered by Customer is in excess of the volume set forth in the Take
Pattern (as hereinafter defined).  If, after accepting an order from Customer,
Supplier determines that Supplier cannot supply the Product ordered in
accordance with the Take Pattern, Supplier shall promptly notify Customer (the
“Order Modification”) of the revised manner and date the Product will be
supplied.  Customer shall then have the option, exercisable by delivering notice
to Supplier on or before 5:00 p.m. Central Time on the second business day
following delivery of the Order Modification, of either (i) terminating the
order without obligation for payment (in which case the volume of Product
ordered shall reduce the Requirement Volume and the Sales Target Volume) and, at
Customer’s option, purchasing the Product ordered from a third party at a
commercially reasonable price or (ii) accepting the changes set forth in the
Order Modification.  In the event Customer fails to notify Supplier of its
election on or before 5:00 p.m. Central Time on the second business day
following delivery of an Order Modification, Customer shall be deemed to have
accepted the changes set forth in the Order Modification.

 

2.             Price.  Product purchased by Customer under this Agreement,
except to the extent purchased under Section 1(c) or Section 1(d) of this
Agreement, shall be purchased either as (i) a Cash Sale, (ii) an Index Sale,
(iii) a Forward Pricing Sale or (iv) a Negotiated Sale (each of which “Sales” is
hereinafter defined).  Customer shall notify Supplier with each order for
Product whether it will purchase Product as a Cash Sale, an Index Sale, a
Forward Pricing Sale or a Negotiated Sale and the Delivery Terms (as hereinafter
defined) subject, at all times, to the Take Pattern.  In the absence of an
election by Customer of the type of “Sale” applicable to a specific Product
purchase, such purchase shall be deemed to be a Cash Sale.  In the absence of an
election by Customer of the Delivery Terms applicable to a specific Product
purchase as set forth in Section 8 of this Agreement, such purchase shall be
deemed to be on an FOB (Customer pays freight) basis.  Orders for MAP must be
placed (i) not less than fifteen (15) days prior to the first

 

3

--------------------------------------------------------------------------------


 

day of the month in which the Customer has requested shipment (the “Shipment
Month”) for Product sourced from Plant City, Florida and (ii) not less than
forty-five (45) days prior to the first day of the Shipment Month for Product
sourced from all other locations.

 

Supplier covenants with Customer (which covenant is intended to be for the sole
benefit of Customer) that the price published by Supplier (excluding prices
published for turf sales and nonagricultural sales) at any specific time during
the term of this Agreement for Cash Sales, Index Sales and Forward Pricing Sales
shall be the same for all customers.  The price published by Supplier for any
Product may be changed from time to time by Supplier.  The foregoing covenant
shall not be deemed violated by spot sales or negotiated sales which sales, at
times, may include incentives.

 

Supplier further covenants with Customer that, in the event Supplier has entered
into an agreement for a negotiated sale of Product (i) at a price (before
applicable incentives) which is less than the price published by Supplier for
such Product by at least $***** per short ton under any “Sale” type available at
the time of the negotiated sale and having the same mode of transport, the same
source of supply as is available to Customer according to the Take Pattern and
the same market of delivery and (ii) which is for a volume of ***** or more
short tons, Supplier shall notify Customer (the “Negotiated Sale Notice”) of the
price, volume and other terms and conditions of such sale and the date and time
by which Customer must respond to such Negotiated Sale Notice.  Customer shall
have until the time and date set forth in the Negotiated Sale Notice to agree to
purchase the specified volume of Product from Supplier on the terms and
conditions set forth in the Negotiated Sale Notice.  If Customer fails to
respond to the Negotiated Sale Notice within the time specified, or if Customer
declines to purchase the specified volume of Product from Supplier on the terms
and conditions set forth in the Negotiated Sale Notice, Customer shall be deemed
to have waived its right to purchase the specified volume of Product at the
price, in the manner and on the terms set forth in the Negotiated Sale Notice.

 

(a)           Cash Sale.  “Cash Sale” shall refer to a sale of Product at the
price set forth in Supplier’s published weekly cash price list in effect (i) on
the requested ship date in the case of delivery by rail (or, if the Product is
not available from Supplier for shipment on such date, on the earliest date
thereafter that Product is available from Supplier for shipment) or (ii) on the
actual date of shipment in all other cases.

 

(b)           Index Sale.  “Index Sale” shall refer to a sale of Product at the
published index price specified under a special index based pricing program for
purchase of Product that may, from time to time, be offered by Supplier (the
“Index Pricing Program”) plus applicable freight charges at the time of shipment
to the extent such Index Pricing Program is offered by Supplier during the term
of this Agreement and subject to the terms and conditions of such Index Pricing
Program.  The terms and conditions set forth in the Index Pricing Program shall
supplement the terms and conditions set forth in this Agreement and, in the
event of any conflict between specific terms or conditions set forth in the
Index Pricing Program and specific terms or conditions set forth in this
Agreement, the specific terms and conditions set forth in the Index Pricing
Program shall control provided that Customer has agreed, in writing, to the
terms and conditions set forth in the Index Pricing Program.

 

4

--------------------------------------------------------------------------------


 

(c)           Forward Pricing Sale.  “Forward Pricing Sale” shall refer to a
sale of Product at the published forward price specified under a special pricing
program for advance purchase of Product (the “Forward Pricing Program”) plus
applicable freight charges at the time of shipment.  Supplier may, from time to
time, offer Product for sale under the Forward Pricing Program.  The terms and
conditions set forth in the Forward Pricing Program shall supplement the terms
and conditions set forth in this Agreement and, in the event of any conflict
between specific terms and conditions set forth in the Forward Pricing Program
and specific terms and conditions set forth in this Agreement, the specific
terms and conditions set forth in the Forward Pricing Program shall control
unless otherwise agreed to by Supplier and Customer.

 

(d)           Negotiated Sale.  “Negotiated Sale” shall refer to the sale of
Product at a price offered by Customer and accepted by Supplier, or at a price
offered by Supplier and accepted by Customer, as the case may be; provided,
however, that except as otherwise provided in Section 2 of this Agreement
Supplier shall have no obligation to accept any offer made by Customer, to make
any offer to Customer or to make any sales of Product on a “Negotiated Sale”
basis.

 

3.             Term.  The initial term of this Agreement shall commence on
July 1, 2008 and shall continue through June 30, 2013.  At the expiration of the
then current term of this Agreement, the term of this Agreement shall be
automatically renewed for successive periods of one-year each unless terminated
in writing by either party on or before January 1 of the then current Contract
Year.  For purposes of this Agreement, “Contract Year” shall mean the twelve
month period beginning on July 1 and including the following June 30.

 

4.             Incentives.  The Performance Incentives set forth on Exhibit A
attached hereto and made a part hereof will be available to Customer and will be
applied as an adjustment to the purchase price of Product in the manner and at
the times set forth on Exhibit A provided Customer satisfies the requirements
for the Performance Incentives as set forth on Exhibit A.

 

5.             Scheduling.  Customer shall submit a requested take pattern for
Product not later than April 1 preceding each Contract Year (or by such other
date as may be requested by Supplier) and Supplier and Customer shall then
agree, on or before May 15 preceding each Contract Year of this Agreement, to a
mutually acceptable take pattern (the “Take Pattern”) for the Sales Target
Volume and the Requirement Volume including, among other things, the monthly
rate of delivery of Product (it being intended that Product will be supplied, to
the extent possible, ratably during any specific month of the Contract Year),
the source and region of delivery from which Product will be provided to
Customer and the mode of transportation desired by Customer (truck, rail, barge,
vessel or pipeline).  The parties agree that the rate of delivery of the
Requirement Volume shall be spread ratably over each quarter of the Contract
Year on the same percentage basis as the Sale Target Volume.  Supplier and
Customer will revise, as necessary, and agree upon a mutually acceptable revised
Take Pattern on or before September 15, December 15 and March 1 during each
Contract Year; provided, however, that the Take Pattern for ammonia shall be
revised only on December 15 of each Contract Year.  Customer acknowledges that
Supplier may have certain limitations on specific modes of transport that must
be considered when establishing the Take Pattern and that Supplier reserves the
right to determine the sources and regions of delivery from which Product will
be provided to

 

5

--------------------------------------------------------------------------------


 

Customer; provided, however, that the established and the revised Take Pattern
shall be generally consistent with the Take Pattern of the immediately preceding
Contract Year.

 

6.             Payment.  Except in the case of Forward Pricing Sales (where
payment terms are specified in the Forward Pricing Program), Customer shall pay
Supplier in full for all Product purchased and for all other charges invoiced
hereunder not later than twenty-five (25) calendar days after the date of
Supplier’s invoice in the case of shipments by rail, truck or pipeline, not
later than ten (10) calendar days after the date of Supplier’s invoice in the
case of shipments by barge and upon receipt of Seller’s invoice (and the
Certificate of Analysis, Certificate of Weight and Draft Survey if not
previously delivered to Customer) in the case of shipments by vessel.  Payment
for all invoices shall be made by electronic funds transfer (ACH) for the credit
of Supplier to such banking institution as may be specified by Supplier.  If the
due date for any payment falls on a weekend or a holiday, the payment must be
received by the Supplier on the next day on which the Federal Reserve Bank of
Chicago is open for business.

 

7.             Taxes and Other Charges.  Any tax, duty, inspection fee or other
charge levied upon the sale, shipment, delivery, use or storage of Product sold
hereunder (but excluding any income taxes payable on the sale of Product and any
taxes or duties on the import of Product into the United States) shall be
separately itemized on Supplier’s invoice and shall be paid by Customer.  Any
such payment shall either be made directly by Customer or added to the purchase
price and remitted by Supplier as required by applicable law.  Customer shall
obtain, at its expense, any licenses, permits or other registrations required to
accept delivery of Product.

 

8.             Delivery Terms.  Customer may elect among the following delivery
types and freight payment options to the extent offered by Supplier when
submitting an order for Product:

 

(a)           FOB (Supplier pays freight).  FOB (Supplier pays freight) means
that Supplier arranges the transportation of Product, that Supplier advances the
costs of transportation and that Customer reimburses Supplier for such costs;

 

(b)           FOB (Customer pays freight).  FOB (Customer pays freight) means
that Customer arranges and pays for the transportation of Product;

 

(c)           FOB (Consignee pays freight).  FOB (Consignee pays freight) means
that the consignee receiving the Product arranges and pays for the
transportation of Product;

 

(d)           FOB (Third Party pays freight).  FOB (Third Party pays freight)
means that a third party selected by Customer arranges and pays for the
transportation of Product;

 

(e)           FOB (Third Party Supplier pays freight).  FOB (Third Party
Supplier pays freight) applies in those cases where Product is sourced from a
facility other than Supplier’s and the third party supplier arranges and pays
for the transportation of Product.  In such cases, Supplier reimburses the third
party supplier for the cost of transportation and Customer reimburses Supplier
for such costs;

 

(f)            Delivered (other than truck shipments with freight allowance). 
Delivered (other than truck shipments with freight allowance) means that
Supplier arranges and pays for the transportation of Product; and

 

6

--------------------------------------------------------------------------------


 

(g)           Delivered (truck shipments with freight allowance).  Delivered
(truck shipments with freight allowance) means that Customer arranges and pays
for the transportation and that the Product price is reduced by Supplier’s
applicable freight allowance for the delivery point shown on Supplier’s
transportation documents.  In the event the Product is delivered to a delivery
point other than that shown on Supplier’s transportation documents, (i) the
price for the Product will be recalculated as of the date of shipment for the
market of actual delivery and (ii) the applicable freight allowance (determined
by Supplier) will be recalculated as of the date of shipment for the market of
actual delivery (such freight allowance to be reduced by all costs incurred in
such recalculation); provided, however, that the price for the Product shall not
be reduced below the price for the Product in the market shown on Supplier’s
transportation documents and the freight allowance shall not be increased above
the allowance (determined by Supplier) for the market shown on Supplier’s
transportation documents.

 

9.             Title and Risk of Loss.  Except in those cases described later in
this Section, title to all Product and risk of loss shall pass to Customer at
the time the Product is loaded onto barge, truck, railcar or other applicable
transport (or, in the case of distribution by pipeline, at the time the Product
passes the flange connection of Customer’s intake manifold at Customer’s
terminal).  In the case where the order or contract specifies that the Product
will be “Delivered” and delivery is by a method other than truck with a freight
allowance, title to all Product and risk of loss shall pass to Customer when the
Product is constructively placed at its destination.  In the case of a “Bulk”
transfer (i.e., where the Product remains in storage and is not transported to a
new location), title to all Product and risk of loss shall pass to Customer as
of the date on Supplier’s invoice for the Product.

 

10.           Product Warranty.  Supplier warrants that the Product will
(i) conform to Supplier’s Product Specification Sheet in effect at the time an
order for Product is submitted, (ii) be delivered free and clear of all liens,
claims, security interests, encumbrances or other agreements that create an
interest in or encumbrance on the Product by any third party and (iii) comply
with all applicable federal, state and local laws and ordinances applicable to
the manufacture, sale and transportation of Product.  A copy of Supplier’s
current Product Specification Sheet is attached hereto as Exhibit B.  Supplier
reserves the right, at any time and from time to time, to amend the Product
specifications by sending to Customer a revised Product Specification Sheet
prior to shipment of the Product affected.  THIS WARRANTY IS IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

11.           Product Weight.  The volume of Product purchased shall be equal to
the weight of shipped Product determined in the manner set forth in this
Section.  For Product shipped by trucks and railcars, the weight of the Product
shipped shall be determined by the scale or metered weight measured at origin. 
For dry Product (for example, urea, DAP and MAP) shipped by barge, the weight of
the Product shipped shall be determined by the origin barge survey.  For liquid
Product (for example, UAN Solution or ammonia) shipped by barge, the weight of
the Product shipped shall be determined, in the case of FOB sales, by an origin
survey and, in all other cases, by a destination shore tank survey.  For Product
shipped by vessel, the weight of the Product shipped shall be determined by an
origin survey; provided, however, that in the case of liquid Product sold
Delivered, the weight of the Product shipped shall be determined by a

 

7

--------------------------------------------------------------------------------


 

destination survey.  All origin and destination surveys shall be performed by an
independent surveyor selected and paid by Supplier.

 

12.           Demurrage.  Customer shall be responsible for the cost of
demurrage based upon Supplier’s demurrage policy in effect at the time the
demurrage is incurred.

 

13.           Force Majeure.  Neither party shall be liable for any failure or
delay in performance of any provision of this Agreement (other than to make
payment due hereunder) if such failure or delay is caused by fire, flood,
explosion, war, insurrection, strikes, labor disputes, breakage of machinery or
equipment, compliance with governmental orders, curtailment of operations to
remedy violations of environmental, health or safety regulations, inability to
obtain Product or fuel, supplies, materials or equipment or other cause beyond
the reasonable control of a party hereunder.  In the event a force majeure event
renders a party unable to carry out its obligations under this Agreement, such
party shall give notice and full particulars, including the expected duration of
such force majeure event, to the other party within seventy-two (72) hours after
the occurrence of such force majeure event.  The obligations of the parties, so
far as they are affected by such force majeure event, shall suspend during the
continuance of any such force majeure event and the disabled party shall use
commercially reasonable efforts to remedy the disability with all reasonable
dispatch.  In the event a force majeure condition occurs affecting Supplier,
Supplier may elect to reduce the quantity of Product delivered or, upon the
agreement of the parties, to postpone the delivery of Product.  In the event
Supplier elects to reduce the quantity of Product delivered, Supplier may, but
shall not be obligated, to allocate its available supply among any or all
customers and on such basis as Supplier, in its sole discretion, may elect
without liability for failure to comply with the terms of this Agreement;
provided, however, that Supplier shall use commercially reasonable efforts,
after first filling orders from customers for which Supplier has received
advance payment, to allocate its available supply among “Requirements Contract”
customers (that is, customers that have a contract with Supplier by which the
customer is obligated to purchase, over a fixed period of time, a fixed amount
of Product or a fixed percentage of that customer’s requirements for Product).

 

14.           Confidentiality.  Each party shall keep and maintain, and shall
cause its officers, employees, agents and contractors to keep and maintain, the
confidentiality of all information contained in or relating to the performance
of this Agreement and shall not disclose any information to any third party
except (i) to the extent necessary to perform its obligations under this
Agreement, (ii) to a party’s professional advisors or (iii) to a possible
purchaser of all or any portion of a party’s business operations provided such
prospective purchaser agrees to the terms and conditions of this confidentiality
provision and (iv) that Supplier may disclose all or any portion of this
Agreement as part of any federal or state securities law filings or disclosures
and except that neither party shall have any obligation of confidentiality with
respect to information that (i) is generally available to the public, (ii) is or
becomes known to such party through sources not bound by any obligation of
confidentiality or (iii) is required to be disclosed under applicable law.

 

15.           Certain Remedies.

 

(a)

 

8

--------------------------------------------------------------------------------


 

(1)           In the event that Customer shall at any time (i) fail to make
payment when due and such failure continues for a period of ten (10) days after
written notice from Supplier to Customer of such failure, (ii) become insolvent,
(iii) commit any act of bankruptcy, (iv) take advantage of any law for the
benefit of debtors, (v) have appointed a receiver for itself or its properties
and such receiver is not discharged within sixty (60) days or (vi) fail to
comply with any other terms or conditions of this Agreement and such failure
continues for a period of thirty (30) days after written notice from Supplier of
such failure, the Supplier may then or thereafter upon notice to Customer
(a) refuse to make further deliveries hereunder, (b) terminate this Agreement
(but in such event Customer shall remain liable for the payment of all Product
theretofore delivered) and (c) exercise such other and further rights and
remedies as it may have under this Agreement or otherwise in law or at equity. 
Such rights and remedies may be exercised independently and shall not be
mutually exclusive.

 

(2)           In the event that Supplier shall at any time (i) become insolvent,
(ii) commit any act of bankruptcy, (iii) take advantage of any law for the
benefit of debtors, (iv) have appointed a receiver for itself or its properties
and such receiver is not discharged within sixty (60) days or (v) fail to comply
with any other terms or conditions of this Agreement and such failure continues
for a period of thirty (30) days after written notice from Customer of such
failure, the Customer may then or thereafter upon notice to Supplier (a) refuse
to take further deliveries hereunder, (b) terminate this Agreement (but in such
event Customer shall remain liable for the payment of all Product theretofore
delivered) and (c) exercise such other and further rights and remedies as it may
have under this Agreement or otherwise in law or at equity.  Such rights and
remedies may be exercised independently and shall not be mutually exclusive.

 

(b)           If, at the end of any quarter (or, in the case of ammonia, each
semi-annual period) during each Contract Year of this Agreement, or at the
termination or expiration of this Agreement, Customer has not purchased the
Requirement Volume for that period as established by the Take Pattern for
reasons other than Force Majeure as set forth in Section 13 of this Agreement,
Customer shall pay to Supplier an amount equal to the difference between the
Customer’s Requirement Volume for that period and the actual volume Customer
purchased during that period (the “Unfulfilled Commitment”) multiplied by the
greater of (i) the weighted average (using the Take Pattern as of the first day
of the period) of the Supplier’s weekly cash price for the Product in effect
during the period or (ii) the average of the Supplier’s weekly cash price for
the Product in effect during the last four weeks of the period.  Customer shall
be entitled to take delivery of the Unfulfilled Commitment at any time prior to
the last day of the sixth (6th) month following the end of the applicable period
provided, however, that Customer shall pay to Supplier (i) the increase, if any,
in the freight cost incurred by Supplier and (ii) a storage fee of $***** per
ton on the Unfulfilled Commitment beginning as of the first day of the second
month following the month there is an Unfilled Commitment and then $***** per
ton on the first day of each month thereafter and continuing until Customer
takes delivery of the Unfulfilled Commitment.  Customer’s right to take delivery
of any Unfulfilled Commitment shall cease, and Customer shall have no right to
take delivery of any such Unfulfilled Commitment, from and after the first day
of the seventh (7th) month following the end of the applicable period.

 

9

--------------------------------------------------------------------------------


 

(c)           If, at the end of any quarter (or, in the case of ammonia, each
semi-annual period) during each Contract Year of this Agreement, or at the
termination or expiration of this Agreement, Supplier has failed or refused to
accept orders to supply the Requirement Volume for that period as established by
the Take Pattern and such failure is not caused by (i) Force Majeure as set
forth in Section 13 of this Agreement or (ii) Supplier’s supply capability being
impaired because of an Unfulfilled Commitment being stored for Customer as set
forth in Section 15(b) of this Agreement, then the difference between the
Requirement Volume for the period as established by the Take Pattern and the
actual volume supplied by Supplier during such period (the “Unsupplied
Commitment”) shall reduce the Requirement Volume and the Sales Target Volume and
shall be included in the Overall Annual Tonnage for purposes of calculating any
incentive payment under Performance Incentive No. 5 and, as Customer’s sole and
exclusive remedy, Supplier shall pay to Customer a nonperformance fee which
shall be determined based on the level of deficiency expressed as a percentage
(i.e., the Unsupplied Commitment for each Product divided by the Requirement
Volume for that Product) and shall be equal to the Unsupplied Commitment
multiplied by the Fee determined in accordance with the following schedule:

 

Deficiency
(per Product)

 

Fee

 

 

 

0-20%

 

$*****/ton on the entire Unsupplied Commitment

>20%-50%

 

$*****/ton on the entire Unsupplied Commitment

>50%

 

$*****/ton on the entire Unsupplied Commitment

 

(d)           Any amounts due and owing from Customer to Supplier, and any
amounts due and owing from Supplier to Customer, pursuant to this Section shall
be paid not later than ten (10) days after the date of invoice.

 

16.           Liability Limits.  Customer’s exclusive remedy against Supplier
for any claim arising out of or in any way relating to this Agreement (whether
in contract, tort, strict liability or otherwise) shall be for damages only and
not for injunctive or other relief (whether at law or in equity); provided,
however, that the parties agree that in the event of a breach or threatened
breach of Section 14 of this Agreement, monetary damages would be an inadequate
remedy and the parties shall be entitled to seek injunctive relief without
recourse to Section 17(k) of this Agreement.  In addition, Customer’s sole and
exclusive remedy for Supplier’s failure or refusal to accept orders for the
Requirement Volume shall be as set forth in Section 15(c) of this Agreement and
Customer shall not be entitled to claim damages or other relief except as set
forth in Section 15(c) of this Agreement.  Neither party’s liability for damages
shall in any event exceed the purchase price of the Product with respect to
which such matter arises or such claim relates.  NEITHER PARTY SHALL BE LIABLE
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR BREACH OF THIS
AGREEMENT OR ANY

 

10

--------------------------------------------------------------------------------


 

17.           Miscellaneous.

 

(a)           Assignment.  All covenants and agreements contained in this
Agreement by or on behalf of Customer or Supplier will bind and inure to the
respective successors and assigns of the parties hereto; provided, however, that
neither party may assign this Agreement, in whole or in part, without the prior
written consent of the other party (which consent shall not be unreasonably
withheld or delayed).

 

(b)           Notices.  All notices, demands or other communications to be given
or delivered hereunder will be deemed to have been given when delivered
personally or two (2) business days after they have been mailed by certified or
registered mail, postage prepaid and return receipt requested, or one
(1) business day after they have been sent by a nationally recognized private
courier service, to the recipient at the address specified below or to such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party:

 

If to Supplier:

 

CF Industries, Inc.

 

 

4 Parkway North (Suite 400)

 

 

Deerfield, Illinois 60015-2590

 

 

Attention: Vice President, Sales

 

 

 

If to Customer:

 

GROWMARK, Inc.

 

 

1701 Towanda Avenue

 

 

Bloomington, Illinois

 

 

Attention: Agronomy Division Manager

 

(c)           Descriptive Headings.  The descriptive headings used herein are
inserted for convenience only and do not constitute a part of this Agreement.

 

(d)           Amendments and Waivers.  This Agreement may be amended, or any
provision hereof waived, only in a writing or writings signed by the party
intended to be bound.  The waiver by a party of any breach of this Agreement or
the failure of any party to enforce any of the terms and conditions of this
Agreement at any time shall not in any way affect, limit or waive that party’s
right thereafter to enforce and compel strict compliance with every term and
condition hereof.

 

(e)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

(f)            Survival of Claims.  Termination or expiration of this Agreement
shall not relieve either party of any obligation or deprive it of any right
arising prior to termination or expiration.

 

11

--------------------------------------------------------------------------------


 

(g)           Conflicting Terms.  No term in any purchase order, acknowledgement
form or other document from Customer or Supplier which conflicts with the terms
hereof or increases Customer’s or Supplier’s obligations hereunder shall be
binding on either party unless issued in accordance with Section 17(d) of this
Agreement notwithstanding any provision in any such purchase order,
acknowledgement form or other document to the contrary.

 

(h)           Time.  Time is of the essence of this Agreement and of each and
every provision thereof.

 

(i)            Finance Charges.  Amounts not paid when due shall accrue interest
from the date due until the date paid at the rate of 18% per annum or, if less,
at the highest rate allowed by applicable law and such interest shall be due
immediately from Customer to Supplier on demand.  A payment is considered past
due if it is received by Supplier after the invoice due date.

 

(j)            Credit Quality.  Supplier shall have the right, at any time and
from time to time during the term of this Agreement and upon notice to Customer,
to change the payment terms applicable to Customer, in the event the financial
condition or payment history of Customer is not satisfactory to Supplier in its
sole discretion.  Supplier shall have no liability to Customer, whether under
Section 15(c) of this Agreement or otherwise, for any reduction or cessation in
the supply of Product as a result of the application of this Section 17(j) of
this Agreement.

 

(k)           Arbitration.  All claims of breach of this Agreement by either
party not barred and foreclosed shall be resolved by arbitration between the
parties in St. Louis, Missouri under the auspices of and pursuant to the
rules for commercial arbitration of the American Arbitration Association.  Any
award thereon may include monetary or, to the extent permitted by Section 16 of
this Agreement, injunctive relief in the discretion of the arbitrators. 
Judgment upon an award duly rendered in such an arbitration proceeding may be
entered by the party in whose favor the award has been made in any court having
jurisdiction to do so and over the party against whom such award has been
rendered.

 

(l)            Transportation Equipment.  In the event Customer supplies
equipment for the transportation of Product, Supplier shall have the right to
inspect such equipment and to reject such equipment if Supplier, in the exercise
of its reasonable discretion, believes such equipment may pose a risk of injury
or contamination to persons or property.  In the case of barges or vessels
supplied by or at the direction of Customer, the type, size and scheduled
arrival date must be approved by Supplier in the exercise of Supplier’s
reasonable discretion.

 

(m)          Examination of Records.

 

Customer shall have the right, at its expense and from time to time upon
reasonable prior notice to Supplier, but not more frequently than once during
each Contract Year of this Agreement, to retain an independent certified public
accountant to examine the relevant sections of Supplier’s sales records covering
the current Contract Year to verify compliance with Supplier’s obligations as
set forth in Section 1(d) and the third grammatical paragraph of Section 2 of
this Agreement.  Customer shall cause any accountant so retained to maintain the

 

12

--------------------------------------------------------------------------------


 

confidentiality of the records being examined and to report only to Customer and
Supplier the amount of any discrepancy discovered by such examination.

 

Supplier shall have the right, at its expense and from time to time upon
reasonable prior notice to Customer, but not more frequently than once during
each Contract Year of this Agreement, to retain an independent certified public
accountant to examine the relevant sections of Customer’s sales records covering
the current Contract Year to verify compliance with Customer’s obligations as
set forth in Section 1(c) of this Agreement.  Supplier shall cause any
accountant so retained to maintain the confidentiality of the records being
examined and to report only to Supplier and Customer the amount of any
discrepancy discovered by such examination.

 

(n)           Calculation of Volume. For purposes of calculating the volume of
Product purchased by Customer (which volume is relevant for purposes of
calculating the Performance Incentives and the Unfulfilled Commitment), Product
shall be deemed to have been purchased on a specific date determined in
accordance with the following schedule:

 

Sales Type

 

Delivery Mode

 

Purchase Date

 

 

 

 

 

Cash Sale

 

Truck

 

Shipment Date on Bill of Lading

Cash Sale

 

Rail

 

Requested Date of Shipment from Customer and accepted by Supplier

 

 

 

 

 

Index Sale

 

Truck

 

Shipment Date on Bill of Lading

Index Sale

 

Rail and Barge

 

Requested Date of Shipment from Customer and accepted by Supplier

 

 

 

 

 

Forward Pricing Sale

 

All

 

First day of the shipment month requested by Customer

 

 

 

 

 

Negotiated Sale

 

Truck

 

Shipment Date on Bill of Lading

Negotiated Sale

 

Rail, Barge,
Vessel, Bulk
 and Pipeline

 

Requested Date of Shipment from Customer

 

Notwithstanding the foregoing, (i) Product will only be deemed to have been
purchased by Customer if the Product is paid for in full by Customer and (ii) in
the case of orders placed for delivery by truck, Product shall be deemed to have
been purchased on the first day of the shipment period requested by Customer and
accepted by Supplier and not on the shipment date on the bill of lading in those
cases where the order placed by Customer is subject to a storage fee if Customer
does not take possession of the Product prior to the expiration of the shipment
period.

 

(o)           Entire Agreement.  Except as otherwise specifically provided in
Sections 2(b), 2(c), 10, 12 and 17(o) of this Agreement, this Agreement embodies
the complete agreement and understanding between the parties with respect to the
subject matter hereof and supersedes and preempts any prior or contemporaneous
understandings, agreements or representations by Supplier or Customer, written
or oral, relating in any way to the subject matter

 

13

--------------------------------------------------------------------------------


 

hereof; excepting, however, that certain Master Product Sales Agreement between
Supplier and Customer (the “MPSA”).  Product purchased under the MPSA shall not
be included in or credited against the Requirement Volume or the Sales Target
Volume or in calculating the Performance Incentives.

 

(p)           Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement will be governed in all instances
by the law of the State of Illinois.

 

(q)           Real Estate Sale Notification.  If, during the term of this
Agreement, Supplier receives an offer or enters into negotiations to sell any or
all of the real estate, with or without any or all of the machinery or equipment
located thereon, commonly known as ***** Ammonia Terminal (*****), *****
Terminal/Warehouse (*****), ***** Warehouse (*****) or ***** Ammonia/UAN
Solution Terminal (*****) (such real estate and such machinery and equipment as
Supplier desires to sell being hereinafter referred to as the “Facility” or
“Facilities”), Supplier shall notify Customer and the parties may proceed to
negotiate the sale of such Facility or Facilities but shall have no obligation
to do so and, in any event, Supplier shall have no obligation to sell or
negotiate for the sale of such Facility or Facilities to Customer, Supplier’s
only obligation being to notify Customer as set forth herein and provided,
however, that Supplier shall have no obligation to notify Customer as set forth
herein if prohibited from doing so by any confidentiality or other agreement,
law or regulation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUPPLIER:

CUSTOMER:

 

 

CF INDUSTRIES, INC.

GROWMARK, INC.

 

 

By:

/s/ Stephen R. Wilson

 

By:

/s/ Steve Barwick

Name:

  Stephen R. Wilson

 

Name:

Steve Barwick

Title:

  President and Chief Executive Officer

 

Title:

V.P. Crop Marketing & Operations

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Incentives

 

Incentive No. 1

 

Type: Actual purchase volume versus Sales Target Volume

 

Description: Incentive earned on a Product if (i) that Product is purchased in
accordance with the Take Pattern and (ii) the total volume of that Product
purchased for a Contract Year equals a minimum percentage of that Product’s
Sales Target Volume.

 

Product: Ammonia, urea, UAN solution (as equivalent 28%), DAP, MAP

 

Time of Payment: Forty-five (45) days after the end of a quarter or semi-annual
period, unless actual shipment of the Product purchased enabling the Customer to
earn the incentive occurs after the expiration of the quarter or semi-annual
period, whereby payment will then be made 45 days from the date of the next
quarter ending.

 

Incentive Allowance by Product:

 

A) Quarterly:  If total purchases for a specific quarter (January through March,
etc.) of a Contract Year for a specific Product are equal to or greater than 95%
of that Product’s Sales Target Volume for that time period as set forth in the
Take Pattern, the quarterly incentive allowance for such Product (see Table I)
will be paid on the actual volume purchased for shipment for that Product for
that time period.  This incentive applies for urea, UAN solution (as equivalent
28%), DAP, and MAP.

 

B) Semi-Annual:   If total purchases for a specific half of a Contract Year
(January through June, etc.) for ammonia are equal to or greater than 95% of the
Sales Target Volume for that time period as set forth in the Take Pattern, the
semi-annual incentive allowance (see Table IA) will be paid on the actual volume
purchased for shipment for that time period.

 

C) Base:   If total purchases for a specific Product are equal to or greater
than 95% of the Sales Target Volume for that Product for the Contract Year, a
base incentive allowance for such Product (see Tables I and IA) will be paid on
95% of the Sales Target Volume for that Product for the Contract Year.

 

D) Annual: If total purchases for a specific Product are greater than 95% of the
Sales Target Volume for that Product for the Contract Year, an annual incentive
allowance for such individual Product (see Tables I and IA) will be paid on all
purchases above 95% of the Sales Target Volume for the Contract Year.

 

15

--------------------------------------------------------------------------------


 

Table I

$ Per Ton

 

 

 

Quarter
1

 

Quarter
2

 

Quarter
3

 

Quarter
4

 

Base

 

Annual

 

 

 

 

 

 

 

 

 

 

 

 

 

Urea

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

UAN-28

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

DAP/MAP

 

*****

 

*****

 

*****

 

*****

 

*****

 

*****

 

Table IA

$ Per Ton

 

 

 

Half
1

 

Half
2

 

Base

 

Annual

 

 

 

 

 

 

 

 

 

Ammonia

 

*****

 

*****

 

*****

 

*****

 

Exclusion:  Ammonia purchases from Supplier’s Tampa Ammonia terminal, UAN
solution purchases from Supplier’s terminals at Baltimore, Chesapeake,
Wilmington and any future East Coast or Canadian terminal, and any vessel
purchases delivered to US East Coast, US West Coast, US Texas Coast and Eastern
Canada – both actual and Sales Target Volume amounts – are excluded from all
calculations for incentive allowances available per Performance Incentive No. 1.

 

16

--------------------------------------------------------------------------------


 

Incentive No. 2

 

Type: Timing of actual purchases under Supplier’s Forward Pricing Program (FPP)

 

Description: Incentive earned on a Product if (i) that Product is purchased in
accordance with the terms and conditions of Supplier’s FPP and (ii) a minimum
period of time exists between the date the Customer places the order and the
first day of the contract ship month as defined in Table II.

 

Product: Ammonia, urea, UAN solution (as equivalent 28%)

 

Time of Payment: Forty-five (45) days after the end of the Contract Year, unless
actual shipment of the Product purchased enabling the Customer to earn the
incentive occurs after the expiration of the Contract Year, whereby payment will
then be made within 45 days from the date of the next quarter ending.

 

Incentive Allowance by Product:

 

Table II

$ Per Ton

 

No. Of Months between Order Date on FPP & 1st Day of Contract Ship Month

 

 

 

12 months or
greater

 

Greater than 6
months but less
than 12 months

 

Greater than 4
months but less
than or equal
to 6 months

 

Greater than or
equal to 1
months but less
than or equal to
4 months

 

 

 

 

 

 

 

 

 

Ammonia

 

*****

 

*****

 

*****

 

*****

Urea

 

*****

 

*****

 

*****

 

*****

UAN-28

 

*****

 

*****

 

*****

 

*****

 

Exclusion:  Ammonia purchases from Supplier’s Tampa Ammonia terminal, UAN
solution purchases from Supplier’s terminals at Baltimore, Chesapeake,
Wilmington and any future East Coast or Canadian terminal, and any vessel
purchases delivered to US East Coast, US West Coast, US Texas Coast and Eastern
Canada — both actual and Sales Target Volume amounts – are excluded from all
calculations for incentive allowances available per Performance Incentive No. 2.

 

17

--------------------------------------------------------------------------------


 

Incentive No. 3

 

Type: Actual purchase volumes under Supplier’s Forward Pricing Program

 

Description: Incentive earned on a Product if Customer purchases a minimum of
25% of that Product’s Sales Target Volume for a Contract Year in accordance with
the terms and conditions of the Supplier’s FPP.  Only those tons with a contract
ship month which falls within the current Contract Year, and only those tons
purchased in accordance with the terms and conditions of the Supplier’s FPP are
eligible for this incentive.  If the minimum (or next threshold level e.g., 51%)
is satisfied, the then applicable per ton Product incentive is earned on the
total eligible volume.

 

Product: Ammonia, urea, UAN solution (as equivalent 28%), DAP, MAP

 

Time of Payment: Forty-five (45) days after the end of the Contract Year, unless
actual shipment of the Product purchased enabling the Customer to earn the
incentive occurs after the expiration of the Contract Year, whereby payment will
then be made within 45 days from the date of the next quarter ending.

 

Incentive Allowance by Product:

 

Table III

$ Per Ton

 

FPP tons as a Percent of Annual Sales Target Volume

 

 

 

25% or greater but
less than or equal
to 50%

 

Greater than 50%
but less than or
equal to 75%

 

Greater than 75%

 

 

 

 

 

 

 

Ammonia

 

*****

 

*****

 

*****

Urea

 

*****

 

*****

 

*****

UAN-28

 

*****

 

*****

 

*****

DAP/MAP

 

*****

 

*****

 

*****

 

Exclusion:  Ammonia purchases from Supplier’s Tampa Ammonia terminal, UAN
solution purchases from Supplier’s terminals at Baltimore, Chesapeake,
Wilmington and any future East Coast or Canadian terminal and any vessel
purchases delivered to US East Coast, US West Coast, US Texas Coast and Eastern
Canada – both actual and Sales Target Volume amounts – are excluded from all
calculations for incentive allowances available per Performance Incentive No. 3.

 

18

--------------------------------------------------------------------------------


 

Incentive No. 4

 

Type: Requirement Volume above Contract Minimum

 

Description: Incentive earned for establishing, for any specific Product a
Requirement Volume equal to or greater than 80% of the Sales Target Volume. 
This multiplier percentage is specific by Product and is available for
application to Incentives No.1, No.2, and No.3

 

Product: Ammonia, urea, UAN solution (as equivalent 28%), DAP, MAP

 

Time of Payment: The multiplier incentive (Table IV) will be applied to each
incentive allowance (i.e., Incentives No.1 through No. 3) whenever a particular
incentive allowance is calculated and determined for payment.  This incentive
will be paid whenever the incentive allowances under No. 1 through No. 3 are
paid.

 

Multiplier Percentage Incentive:

 

Table IV

Multiplier Percentage

 

Requirement Volume as a%
of Sales Target Volume

 

Multiplier Percentage

 

 

 

Equal to or greater than 80%

 

*****%

 

19

--------------------------------------------------------------------------------